Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-14 are, drawn to a neural network processing system, comprising: 2a first processing circuit having a first array of processing engines… ; 4a second processing circuit having a second array of processing engines…; 8wherein, … 11computing, using the first array of processing engines, an intermediate 12result,…; and computing, using the second array of processing engines, a final result, wherein the second array of processing engines uses the second set of weight values and the intermediate result to compute the final result,….
II.	Claims 15-20 are, drawn to an integrated circuit, comprising: 2 a first array of processing engines (independent claim 15)… ; 4 a second array of processing engines (dependent claim 17)….  The computing is different from Group I.
III.	Claims 21-25 are, drawn to a method comprising … wherein the neural network processing circuit includes an array of processing engines.

2.	The inventions are distinct, each from the other because:
	Each group of claims is directed to a separate invention. It is noted that the groups maybe belong to a system.  However, this is not sufficient to prevent a restriction requirement.  
3.	Because these inventions are distinct for the reasons given above and the search required for each Group is not required for other Groups, restriction for examination purposes as indicated is proper.

4.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 
272-2100.	

/Tan V Mai/	Primary Examiner, Art Unit 2182